20-05027-rbk Doc#240-4 Filed 04/07/21 Entered 04/07/21 19:50:23 Proposed Order Pg 1
                                       of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

   In re:                                   §
                                            §     Chapter 11
   KrisJenn Ranch, LLC,                     §
                                            §
            Debtor                          §     Case No. 20-50805


   KrisJenn Ranch, LLC, KrisJenn Ranch,     §
   LLC–Series Uvalde Ranch, and KrisJenn    §
   Ranch, LLC–Series Pipeline ROW, as       §
   successors in interest to Black Duck     §
   Properties, LLC,                         §
                                            §     Adversary No. 20-05027
            Plaintiffs,                     §
                                            §
   v.                                       §
                                            §
   DMA Properties, Inc. and Longbranch      §
   Energy, LP,                              §
                                            §
            Defendants.                     §
20-05027-rbk Doc#240-4 Filed 04/07/21 Entered 04/07/21 19:50:23 Proposed Order Pg 2
                                       of 4




    DMA Properties, Inc. and Frank Daniel          §
    Moore,                                         §
                                                   §
           Counter-Plaintiffs and Third-Party      §
           Plaintiff,                              §
                                                   §
    v.                                             §
                                                   §        Adversary No. 20-05027
    KrisJenn Ranch, LLC, KrisJenn Ranch,           §
    LLC–Series Uvalde Ranch, KrisJenn              §
    Ranch, LLC–Series Pipeline ROW, Black          §
    Duck Properties, LLC, Larry Wright,            §
                                                   §
           Third-Party/Counterdefendants.          §
                                                   §
                                                   §
                                                   §

                                                ORDER
          On this day the Court considered DMA Properties, Inc. (“DMA”)’s Motion for

   Attorneys’ Fees. Having reviewed the parties’ briefing, the governing law, and the case file as a

   whole, the Court finds the motion is meritorious and should be granted.

          It is therefore ORDERED that DMA’s Motion for Attorneys’ Fees is GRANTED;

          It is further ORDERED that the Court finds DMA is entitled to recover from Defendants

   reasonable attorneys’ fees of $116,984.00 incurred in connection with its declaratory judgment

   and breach-of-contract claims related to the Harris SWD Agreement.

                                                 ###
20-05027-rbk Doc#240-4 Filed 04/07/21 Entered 04/07/21 19:50:23 Proposed Order Pg 3
                                       of 4




   Order submitted by

   Christopher S. Johns
   State Bar No. 24044849
   Christen Mason Hebert
   State Bar No. 24099898
   JOHNS & COUNSEL PLLC
   14101 Highway 290 West, Suite 400A
   Austin, Texas 78737
   512-399-3150
   512-572-8005 fax
   cjohns@johnsandcounsel.com
   chebert@johnsandcounsel.com
   Timothy Cleveland
   State Bar No. 24055318
   Austin H. Krist
   State Bar No. 24106170
   CLEVELAND | TERRAZAS PLLC
   4611 Bee Cave Road, Suite 306B
   Austin, Texas 78746
   512-689-8698
   tcleveland@clevelandterrazas.com
   akrist@clevelandterrazas.com
   Natalie F. Wilson
   State Bar No. 24076779
   LANGLEY & BANACK, INC.
   745 East Mulberry Avenue, Suite 700
   San Antonio, Texas 78212
   210-736-6600
   210-735-6889 fax
   nwilson@langleybanack.com
   Attorneys for DMA Properties, Inc.
20-05027-rbk Doc#240-4 Filed 04/07/21 Entered 04/07/21 19:50:23 Proposed Order Pg 4
                                       of 4




                                       CERTIFICATE OF SERVICE
   I hereby certify that on April 7, 2021, a true and correct copy of the foregoing document was
   transmitted to each of the parties via the Court’s electronic transmission facilities and/or via
   electronic mail as noted below. For those parties not registered to receive electronic service, a true
   and correct copy of the foregoing document was served by United States Mail, first class, postage
   prepaid, at the address noted below.
      Ronald J. Smeberg                                   Michael Black
      Charles John Muller, IV                             BURNS & BLACK PLLC
      MULLER SMEBERG, PLLC                                750 Rittiman Road
      111 W. Sunset                                       San Antonio, TX 78209
      San Antonio, TX 78209                               mblack@burnsandblack.com
      ron@smeberg.com
      john@muller-smeberg.com                             Jeffery Duke
                                                          DUKE BANISTER MILLER & MILLER
      Counsel for Plaintiffs KrisJenn Ranch,              22310 Grand Corner Drive, Suite 110
      LLC, Krisjenn Ranch, LLC, Series Uvalde             Katy, TX 77494
      Ranch, KrisJenn Ranch, LLC, Series                  jduke@dbmmlaw.com
      Pipeline Row                                        Counsel for Defendant Longbranch
                                                          Energy, LP
      Ronald J. Smeberg                                   Shane P. Tobin
      THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
      2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
      San Antonio, TX 78201-4926                          Austin, Texas 78701
      ron@smeberg.com                                     shane.p.tobin@usdoj.gov
      Counsel for Third-Party Defendant Black
                                                          United States Trustee
      Duck Properties, LLC
      William P Germany
      BAYNE, SNELL & KRAUSE
      1250 N.E. Loop 410, Suite 725
      San Antonio, TX 78209
      wgermany@bsklaw.com
      Counsel for Larry Wright
      Laura L. Worsham
      JONES, ALLEN & FUQUAY, L.L.P.
      8828 Greenville Avenue
      Dallas, TX 75243
      lworsham@jonesallen.com
      Counsel for McLeod Oil, LLC

                                                                  /s/ Christopher S. Johns
                                                                  Christopher S. Johns
